12/31/2014                                                                    TDCJ Offender Details
                                                                                                                  42 Ms - o
•t^MM.yjMJMJMJJWJiHiiHwmjMi                                                                  EH       TDCJ Home   ISI,",, New Offender Search




   Offender Information Details
    Return to Search list




   SID Number:                                                           03221535

   TDCJ Number:                                                          01906326

   Name:                                                                 WATKINS,NORMAN JEFFERY

   Race:                                                                 W

   Gender:                                                               M

   DOB:                                                                   1953-10-11

   Maximum Sentence Date:                                                2021-12-15

   Current Facility:                                                     HUNTSVILLE

   Projected Release Date:                                               2017-03-31

   Parole Eligibility Date:                                              2014-12-01

   Offender Visitation Eligible:                                         YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                            Offender is not scheduled for release at
                                                                      this time.

   Scheduled Release Type:                                            Will be determined when release date is
                                                                      scheduled.

   Scheduled Release                                                  Will be determined when release date is
   Location:                                                          scheduled.




       Parole Review Information

   Offense History:
   I Offense                                             Sentence                              Case Sentence (YY-MM- |
http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=03221535                                                              1/2
12/31/2014                                                                    TDCJ Offender Details

          Date                 Offense                      Date               County           No.       DD)

                               POSS c/s                                                       91-1267-
      1991-09-27                                         1995-12-06         GUADALUPE                    3-00-00
                              MARIHUANA                                                          CR

                                                                                              CR2013-
      2013-03-31                   DWI                   2013-12-16             COMAL                    8-00-00
                                                                                                357

      2012-09-23         DWI 3RD OR MORE                 2014-07-10           GILLESPIE         5451     6-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(d).tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=03221535                                 2/2